Citation Nr: 0309542
Decision Date: 05/21/03	Archive Date: 07/22/03

DOCKET NO. 00-02 901               DATE MAY 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an rating in excess of 30 percent for service-
connected arthritis of the cervical spine.

2. Entitlement to an rating in excess of 40 percent for service-
connected arthritis of the lumbar spine.

3. Entitlement to an rating in excess of 10 percent for service-
connected arthritis of the right thumb and wrist.

4. Entitlement to an rating in excess of 10 percent for service-
connected bursitis of the left shoulder.

5. Entitlement to an rating in excess of 10 percent for service-
connected bursitis of the right shoulder.

6. Entitlement to special monthly compensation based on the need
for aid and attendance or being housebound.

7. Entitlement to special monthly pension.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy from
December 1935 to December 1941, and from May 1945 to October 1945.
He further served on active duty for training from June 19 to
September 13, 1953, and from October 15, 1953, to October 14, 1955.
He served on active duty in the United States Army from April 27,
1948, to October 19, 1948, and served on active duty in the United
States Air Force from October 1948 to January 1950, and from
October 1953 to service retirement in July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision of April 1999 from the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama,
which granted an increased rating of 20 percent for service-
connected benign prostates hypertrophy, effective July 22, 1998;
denied a rating in excess of 30 percent rating for service-
connected arthritis of the cervical spine; denied a rating in
excess of 40 percent rating for service- connected arthritis of the
lumbar spine; denied a compensable rating for service- connected
arthritis of the right thumb; denied a rating in excess of 10
percent for service-connected recurrent bursitis of the shoulders,
bilateral. The claimant appealed the determinations addressing the
evaluations for his service-connected arthritis of the cervical
spine, service-connected arthritis of the lumbar spine,

- 2 -

service-connected arthritis of the right thumb, and service-
connected recurrent bursitis of the shoulders, bilateral, but did
not appeal the determinations with respect to his service-connected
benign prostates hypertrophy.

REMAND

The Board is compelled to return this case to the RO for several
reasons.

The veteran has asked the RO several times to return his case to
the Board immediately, but in his letter dated in September 2002
(received in October 2002) he contends that the record does not
include all the current reports from Dr. B. of Athens, Alabama.

Furthermore, in a decision of September 2002, the RO granted the
veteran a total rating based on unemployability, but the veteran
responded with a statement that he wished to continue his appeals
for increased schedular ratings for his separate disabilities. In
the same statement, the veteran presented a Notice of Disagreement
(NOD) with the RO's denial of special monthly compensation. The RO
has not had an opportunity to issue a Statement of the Case in
response to the veteran's NOD. Therefore, as is required under
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must remand
that issue to have the RO issue a statement of the case.

Finally as noted by the veteran's representative in a statement of
January 2003, the RO has not carried out all the instructions in
the Board's remand of May 2001. The veteran has stated that his
health prevents him from traveling to a VA examination. However,
the Board's remand of May 2001 included instructions to use
alternatives to the examination if the veteran was unable to attend
an examination. The RO has not attempted to use alternative
methods, such as requesting a field examination or returning the
claims folder to the examiner who conducted the October 1998
examination.

In view of the recent decision of the United States Court of
Appeals for the Federal Circuit in Disabled American Veterans v.
Secretary of Veterans Affairs, Nos. 02-

- 3 -

7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003), the Board cannot
complete the development required in this case without remanding
the case to the RO.

Accordingly, this case is remanded for the following actions:

1. The RO must ensure that copies of all current, relevant
treatment records are in the claims folder. In doing so, the RO
must determine whether, in fact, additional relevant treatment
records are available from Dr. B of Athens, Alabama, as noted in
the veteran's statement received in October 2002.

2. The RO must obtain adequate medical information to determine the
current nature and extent of the service- connected cervical spine,
lumbar spine, right thumb, right wrist, right shoulder, and left
shoulder disabilities. To the extent feasible, the RO must obtain
medical reports and opinions showing the current functional
limitations, if any, caused by the veteran's service- connected
cervical spine, lumbar spine, right thumb, right wrist, right
shoulder, and left shoulder disabilities- including, specifically,
the effects of pain and weakness on range of motion and
functionality-in light of the provisions of 38 C.F.R.  4.40, 4.45
and of DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). To the extent
feasible, the reports and opinions must also show the nature and
extent of any neurological involvement and the etiology of any such
neurological involvement. In carrying out these instructions, the
RO should attempt to tailor its assistance to the veteran's
circumstances (see Wood v. Derwinski, 1 Vet. App. 190,193 (1991),
including requesting a field examination or returning the claims
file, including any and all newly acquired evidence, to the
examiner who conducted the October

4 -

1998 VA examinations, or another examiner(s) for clarification and
supplementation of the findings reported in October 1998.

3. The RO must issue a Statement of the Case in response to the
veteran's NOD of October 2002 regarding the issues of entitlement
special monthly compensation based on the need for aid and
attendance or being house bound and special monthly pension. The
veteran and his representative must be notified of the steps
required to complete an appeal of these claims, and they must be
afforded an opportunity to respond and complete the procedural
steps for the appeals in accordance with the provisions of 38
U.S.C.A. 7105 (West 2002).

4. Following completion of the above actions, the RO must review
the claims folder and ensure that all notification and development
action required by the Veterans Claims Assistance Act of 2000. In
particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied.


5. The RO should re-evaluate the veteran's service- connected
cervical spine, lumbar spine, right thumb, right wrist, right
shoulder, and left shoulder disabilities in light of the newly
acquired evidence and determine whether increased evaluations may
now be granted.

5 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the claims cannot be resolved to the satisfaction of the
appellant, the appellant and his representative should be provided
a Supplemental Statement of the Case. An appropriate period of time
should be allowed for response.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

6 - 



